19-11527-tmd Doc#9 Filed 11/05/19 Entered 11/05/19 13:57:16 Main Document Pg 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  In Re:                                          §
                                                  §
  900 CESAR CHAVEZ, LLC, et al.,                  §   CASE NO. 19-11527-tmd
                                                  §
                   DEBTORS.                       §   CHAPTER 11
                                                  §
                                                  §   (Request for Joint Administration
                                                  §   Pending)

                NOTICE OF APPEARANCE OF ATX LENDER 5, LLC AND REQUEST
                     FOR NOTICES AND SERVICE OF ALL OTHER PAPERS

           PLEASE TAKE NOTICE that the undersigned counsel hereby enters its appearance on

  behalf of ATX LENDER 5, LLC (“ATX”) in the above-styled Chapter 11 bankruptcy proceeding

  (the “Bankruptcy Case”), pursuant to the United States Bankruptcy Code and Federal Rule of

  Bankruptcy Procedure 9010.

           PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rules of Bankruptcy

  Procedure 2002, 9007, and 9010, the undersigned counsel hereby requests that all notices given or

  required to be given in the Bankruptcy Case be given to and served at the following address,

  telephone, and fax number:


                                           W. Steven Bryant
                                         LOCKE LORD LLP
                                    600 Congress Avenue, Ste. 2200
                                          Austin, Texas 78701
                                       Telephone: 512-305-4726
                                       Facsimile: 512-305-4800
                                        sbryant@lockelord.com


           PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only notices

  and papers referred to in the Federal Rule of Bankruptcy Procedure 2002, but also includes, without

  limitation, orders and notices of any application, motion, petition, pleading, request, complaint, or


  81617704v.1
19-11527-tmd Doc#9 Filed 11/05/19 Entered 11/05/19 13:57:16 Main Document Pg 2 of 3




  demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed

  by mail, hand-delivery, telephone, fax transmission, or otherwise filed in or made with regard to

  this Bankruptcy Case and any proceeding commenced herein.

          PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a demand and

  request for service of papers. Further, this request for notice shall not waive ATX’s:

          (a)    Right to challenge, dispute, and/or move to dismiss this Bankruptcy Case based on
                 one or more of the following grounds: this Court’s lack of personal jurisdiction over
                 ATX, improper venue, insufficiency of process, and/or insufficiency of service of
                 process on ATX;

          (b)    Right to have any and all final orders for any and all non-core matters entered only
                 after a de novo review by a United States District Court;

          (b)    Right to trial by jury in any proceeding as to any and all matters so triable herein,
                 whether or not the same be designated legal or private rights, or in any case,
                 controversy or proceeding related hereto, notwithstanding the designation of such
                 matters as “core proceedings” pursuant to 28 U.S.C. § 157 and whether such jury-
                 trial right is pursuant to statute or the United States Constitution;

          (c)    Right to have the reference of any matter withdrawn by the United States District
                 Court in any manner or proceeding subject to mandatory or discretionary
                 withdrawal; and

           (d)   Other rights, claims, actions, setoffs, recoupments, defenses, or other matters to
                 which ATX is entitled under any agreements or at law or in equity or under the
                 United States Constitution.

          All of the above-rights are reserved and preserved by ATX without exception and shall not

  be waived, confessed, or conceded by filing this notice.




  81617704v.1
19-11527-tmd Doc#9 Filed 11/05/19 Entered 11/05/19 13:57:16 Main Document Pg 3 of 3




  Dated: November 5, 2019.             Respectfully submitted,

                                       By: /s/ W. Steven Bryant
                                       W. Steven Bryant
                                       Texas Bar No. 24027413
                                       Federal I.D. No. 32913
                                       LOCKE LORD LLP
                                       600 Congress Ave., Suite 2200
                                       Austin, Texas 78701
                                       Phone: (512) 305-4726
                                       Fax: (512) 305 4800
                                       Email address: sbryant@lockelord.com

                                       COUNSEL FOR ATX LENDER 5, LLC




                                 CERTIFICATE OF SERVICE

          I certify that, on November 5, 2019, a true and correct copy of the foregoing Notice of
  Appearance was served via ECF on all parties who receive service in this Bankruptcy Case via
  electronic case filing.


                                                          /s/ W. Steven Bryant
                                                          W. Steven Bryant




  81617704v.1
